Case 1:93-cr-00180-LAK Document 984 Filed 09/29/20 Page 1 of 1 |

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

=. 3 23 Se ee we ee eee ee ee ee eee x
AHMAD MOHAMMAD AJAJ,
Movant,
16-cv-5031 (LAK)
-against- (93-cr-180 (LAK))
UNITED STATES OF AMERICA,
Respondent.
a ae See Se a a a Re Bey Ee EE Gee aac xX
ORDER

LEwIs A. KAPLAN, District Judge.

On August 24, 2020, the Court extended movant’s time within which to file a pro se
reply in support of his 2255 motion to and including September 23, 2020.' No pro se reply has been
filed. Accordingly, the Section 2255 motion is taken under submission, and no additional papers
will be considered.

SO ORDERED.

Dated: September 29, 2020

f

7 nies ANBln
United States Distyict Judge

 

That order is DI 978 in the criminal case docket, which was endorsed on the first page of
movant’s motion for an extension, the entirety is which is DI 980.

 
